Exhibit 10.1

 

 

 

BLACK RIDGE OIL & GAS, INC.

 

2018 MANAGEMENT INCENTIVE PLAN

1.               Purposes.

 

(a)             Eligible Award Recipients. The Persons eligible to receive
Awards are the Employees and Directors of the Company and its Affiliates.

 

(b)             Available Awards. The purpose of the Plan is to provide a means
by which eligible Employees and Directors may be given an opportunity to benefit
through the granting of Awards of the Company’s equity interest in Black Ridge
Acquisition Corp. (BRAC).

 

(c)             General Purpose. The Company, by means of the Plan, seeks to
retain the services of the group of Persons eligible to receive Awards, to
secure and retain the services of new members of this group and to provide
incentives for such Persons to exert maximum efforts for the success of the
Company and its Affiliates.

 

2.               Definitions.

 

(a)             “Affiliate” means any parent or subsidiary of the Company.

 

(b)             “Award” means any award granted under the Plan.

 

(c)             “Board” means the Board of Directors of the Company.

 

(d)             “BRAC” means Black Ridge Acquisition Corp.

 

(e)             “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)              “Company” means Black Ridge Oil & Gas, Inc. (and its successors
and assigns).

 

(g)             “control” when used with respect to any Person, means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise and
the terms “controlling” and “controlled” shall have meanings correlative to the
foregoing.

 

(h)             “Director” means a Person serving as a member of the Board.

 

(i)              “Disability” means, if the Participant is a party to an
employment or consulting or similar agreement with the Company or its Affiliates
and such agreement provides for a definition of Disability, the definition
therein contained, or, if no such agreement exists, it shall mean that the
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Company, as determined by the
Board.

 

(j)              “Effective Date” shall mean the date as of which this Plan is
adopted by the Board.

 

(k)             “Employee” means any Person employed by the Company or an
Affiliate.

 

 

 



 1 

 

 

(l)              “Notice of Grant” means a written agreement between the Company
and the Participant evidencing the terms and conditions of an individual Award
in a form approved by the Board. Each Notice of Grant shall be subject to the
terms and conditions of the Plan and need not be identical.

 

(m)           “Officer” means any Person designated by the Company as an
officer.

 

(n)             “Participant” means a Person holding an Award granted pursuant
to the Plan.

 

(o)             “Person” means any individual, corporation, company, voluntary
association, partnership, joint venture, limited liability company, trust,
estate, unincorporated organization, governmental authority or other entity and
shall include any “group” within the meaning of the regulations promulgated by
the United States Securities and Exchange Commission under Section 13(d) of the
Securities Exchange Act of 1934, as amended, or any successor statute thereto.

 

(p)             “Plan” means this Black Ridge Oil & Gas, Inc. 2018 Management
Incentive Plan.

 

(q)             “Plan Administrator” means an individual designated by the
Company to administer this Plan.

 

(r)              “Related Parties” means, as to any Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such Person.

 

3.               Administration.

 

(a)             Administration. The Plan shall be administered by the Board.

 

(b)             Powers of Board. The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)           To determine from time to time which of the Persons eligible under
the Plan shall be granted Awards; when and how each Award shall be granted; the
terms and provisions of each Notice of Grant; the provisions of each Award
granted (which need not be identical);

 

(ii)          To construe and interpret the Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Notice of Grant, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective;
and

 

(iii)        Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
which are not in conflict with the provisions of the Plan.

 

(c)             Delegation to Plan Administrator. The Board may delegate the
administration of any part of the Plan to the Plan Administrator, provided that
the Plan Administrator may not exercise any right or duty expressly reserved to
the Board by the Plan.

 

(d)             Effect of Board’s Decision. All determinations, interpretations
and constructions made by the Board in good faith and consistent with the terms
of the Plan shall not be subject to review by any Person and shall be final,
binding and conclusive on all Persons. Members of the Board and any officer or
employee of the Company or any Affiliate acting at the direction of, or on
behalf of, the Board shall not be personally liable for any action or
determination taken or made in good faith with respect to the Plan, and shall,
to the extent permitted by law, be fully indemnified by the Company with respect
to any such action or determination.

 

4.               Shares Subject to the Plan. The Company agrees to make
available for transfer to Employees and Directors pursuant to the terms of the
Awards twenty percent (20%) of the shares of BRAC held by the Company as of
closing of the business combination of BRAC for the acquisition of a target
business as described in the BRAC prospectus dated October 4, 2017.

 

 

 



 2 

 

 

5.               Eligibility. Awards may be granted to Employees and Directors.

 

6.               Grant Awards. Each grant shall be evidenced by a Notice of
Grant. Each Notice of Grant shall set forth the applicable vesting terms,
distribution date, and forfeiture terms and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Notice of
Grant.

 

7.               Transfer Restrictions. No Participant shall, directly or
indirectly, sell, give, assign, hypothecate, pledge, encumber, grant a security
interest in or otherwise dispose of (whether by operation of law or otherwise)
any Award or any right, title or interest therein or thereto.

 

8.               Amendment of the Plan and Awards. The Board at any time, and
from time to time, may amend, supplement, modify or restate the Plan or any
Notice of Grant provided that any such amendment applicable to a previously
outstanding Award shall not have an adverse effect on Participant or diminish
the value of any previously outstanding Award under the Plan without
Participant’s prior written consent.

 

9.               Termination or Suspension of the Plan.

 

(a)             Plan Term. The Board may suspend or terminate the Plan at any
time. Unless sooner terminated, the Plan shall terminate on the first to occur
of (i) the dissolution of BRAC and return of the public offering proceeds held
in trust as described in the BRAC prospectus dated October 4, 2017 or (ii) the
day before the tenth (10th) anniversary of the Effective Date. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

(b)             No Impairment of Rights. Suspension or termination of the Plan
shall not materially impair rights and obligations under any Award granted while
the Plan is in effect except with the written consent of the Participant.

 

10.            Effective Date of Plan. The Plan shall become effective as of the
Effective Date.

 

11.            Choice of Law. The law of the State of Nevada shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state’s conflict of law rules.

 

12.            No Employment or other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate the employment or service of an
Employee or Director with or without Cause.

   

13.            Withholding. The Company shall have the right to withhold from
any payments made under the Plan or to collect as a condition of payment, any
taxes required by law to be withheld. At any time when a Participant is required
to pay to the Company an amount required to be withheld under applicable income
tax laws in connection with a distribution of BRAC shares under the Award, the
Participant may satisfy this obligation in whole or in part by electing (the
“Election”) to have the Company withhold from the distribution shares of BRAC
common stock having a value up to the minimum amount of withholding taxes
required to be collected on the transaction. The value of the shares to be
withheld shall be based on the value received by the Company on sale of BRAC
common stock on the date that the amount of tax to be withheld shall be
determined (“Tax Date”). Each Election must be made prior to the Tax Date in
accordance with procedures established by the Company. The Board may disapprove
of any Election, may suspend or terminate the right to make Elections, or may
provide with respect to any Award that the right to make Elections shall not
apply to such Award. An Election is irrevocable.

 

14.       Section 409A of the Code. This Plan and any Notice of Grant or Award
entered into or granted hereunder are intended to comply with, or be exempt
from, the requirements of Section 409A of the Code so that Participants are not
subject to any tax or interest imposed under Section 409A of the Code and shall
be administered, construed and interpreted in accordance with such intent;
provided, that, neither the Company, any Affiliates, the Board, nor any other
party guarantees that Participants are not subject to any tax or interest
imposed under Section 409A of the Code and none of the foregoing shall have any
liability to any Participant for any tax or interest imposed under Section 409A
of the Code. Each Participant agrees to take any action, or refrain from any
action, reasonably requested by the Company to obtain the benefit of any
correction procedure promulgated under Section 409A of the Code.

 

 

 



 3 

 